Citation Nr: 1623079	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  05-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent for chronic low back disorder.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968, from November 1990 to June 1991, from March 2003 to March 2004, and from March 2004 to November 2004.  He also had intercurrent service with the Alabama Army National Guard until his discharge in December 2004.  In December 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

This appeal is before the Board of Veterans' Appeals (Board) from March 2005 and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, the Board denied the Veteran's increased rating claims for PTSD and chronic low back disorder, and he appealed those determinations to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a January 2011 Order, the Court granted the Motion and remanded those matters to the Board.  In December 2011, the Board remanded those matters to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to a TDIU prior to April 20, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptoms of anxiety, sleep impairment, and some depression and anger, resulting in no greater occupational and social impairment than that with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2.  The Veteran's low back disorder, prior to March 6, 2014, approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; beginning March 6, 2014, it has approximated flexion of the thoracolumbar spine limited to 30 degrees or less.  

3.  The Veteran has left lower extremity radiculopathy that most closely approximates mild incomplete paralysis of the sciatic nerve.  

4.  The Veteran's service-connected disabilities are chronic obstructive pulmonary disease (COPD), rated 10 percent prior to April 20, 2012, and 60 percent thereafter; PTSD, rated 30 percent; chronic low back disorder, rated 20 percent prior to March 6, 2014, and 40 percent thereafter; left leg radiculopathy, rated 10 percent; status post open reduction and internal fixation of ulnar fracture of the right wrist, rated 10 percent; left foot traumatic arthritis, rated 10 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated noncompensable (0 percent).  

5.  As of the April 20, 2012, date that the Veteran met the schedular requirements for a TDIU, he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 20 percent for chronic low back disorder prior to March 6, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, Plate V (2015). 

3.  The criteria for a rating of 40 percent, but no greater, for chronic low back disorder beginning March 6, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 West (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, Plate V (2015).

4.  The criteria for a separate rating of 10 percent, but no greater, for left leg radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 West (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a TDIU as of April 20, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for PTSD and chronic low back disorder represented a substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the assigned ratings did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed disabilities in December 2004, January 2012, and December 2015.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes the Veteran's representative's contention in a January 2016 letter that the December 2015 VA spine examination was inadequate, as the examiner failed to consider functional loss due to flare-ups and the extent of pain on motion in considering range of motion.  However, the December 2015 VA examination report reflects that the examiner considered pain on motion and expressed the effect of such pain in terms of degrees of motion lost.  Also, as discussed below, the Board is awarding a 40 percent rating for the Veteran's low back disorder for the period during which the December 2015 VA examination took place, which contemplates flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine; the record does not reflect, and the Veteran has not argued, that, even considering any additional limited motion during flare-ups, his range of motion has been any more limited than it would be with favorable ankylosis. 

Also, in January 2016, the Veteran's representative asserted that "there is evidence held in the Veteran's VA Medical Center record of consistent chiropractic treatment for back pain," but that "VA has not attempted to obtain these records as is required under the VA's Duty to Assist nor has the VA contacted the Veteran in regard to this information."  In this regard, March and June 2014 VA treatment records reflect that the Veteran indicated that he received treatment from a chiropractor.  However, in a January 2012 letter, the AOJ requested that the Veteran "specify all private and VA medical care providers who treated [him] for" his chronic low back disorder.  Neither the Veteran nor his representative has identified, or provided authorization for VA to obtain treatment records from, any private chiropractor.  Accordingly, the AOJ has been precluded from pursuing further action to obtain these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence). 

As discussed in detail below, the Board has complied with the terms of the December 2010 Joint Motion.  Moreover, in sending the Veteran the January 2012 letter requesting that he provide sufficient information to obtain treatment records of his PTSD and chronic low back disorder, and obtaining updated VA treatment records and the December 2015 VA examination reports, the AOJ substantially complied with the Board's December 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  PTSD

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In its April 2010 decision, the Board discussed the factual background of the Veteran's PTSD claim up to that point, and how, based on that evidence, "the Veteran's PTSD [was] manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: irritability, sleep impairment, isolation, occasional depressed mood, difficulty in concentration, and a hyperstartle response."  The Board determined that "[t]he evidence of record does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 50 percent, which requires occupational and social impairment with reduced reliability and productivity."  The decision addressed the evidence of record at that point, including VA treatment records dated in February and May 2005, December 2004 and April 2009 VA examination reports, and the Veteran's December 2009 testimony before the Board.  That discussion is hereby incorporated by reference.  

In the December 2010 Joint Motion, the parties determined that, in explaining its findings, "the Board appears to have improperly focused on whether or not certain symptoms were present, as opposed to how those symptoms effect [sic] [the Veteran] socially and occupationally," and "was simply focused on whether or not [the Veteran] suffered from certain symptoms as opposed to focusing on the effects of those symptoms."  Specifically, the parties noted that "the evidence of record indicates, inter alia, [the Veteran] has had a 'tenuous' relationship with his current wife and 'rarely sees his daughters,' [] demonstrates 'inappropriate behavior' insofar as '[h]e spends most of his time alone at home,' [] and demonstrates '[i]rritability and short temper,' which [the Veteran] has stated 'affects him on his job and socially in his dealings with people from time to time.'"  The parties concluded that the Board "did not discuss the effects of this evidence or the severity of [the Veteran's] symptoms in its analysis," and, therefore, "that the Board did not provide an adequate statement of reasons or bases to support its decision."

The Board will therefore, initially, address the concerns expressed in the Joint Motion.  

The Board notes that on April 2009 VA examination, the Veteran "characterized has relationship with his wife as tenuous, and he reported he rarely sees his daughters."  Initially, the Board notes that the Veteran also reported having been married to his present wife for the past 12 years, that his daughters were adults, and that the Veteran gave no specific reason for "rarely" seeing his adult daughters or otherwise indicate that the reason for such was in any way related to his PTSD.  Regardless, even assuming the credibility of the Veteran's statements, and assuming that the Veteran's relationships with his wife of 12 years and adult daughters with whom he saw on occasion was to some degree affected by his PTSD, the Board finds such family and social impairment to be contemplated in his 30 percent rating under DC 9411, which specifically contemplates social impairment due to PTSD symptoms in cases where a Veteran is generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  

Also on that April 2009 VA examination, when prompted to determine whether the Veteran the examiner had any "inappropriate behavior," the examiner noted that the Veteran "spends most of his time alone at home."  Again, however, even assuming the credibility of this report by the Veteran, given his overall disability picture, the Board finds such impairment to be reasonably contemplated in the criteria of occupational and social impairment, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  In this regard, in assessing the severity of the Veteran's PTSD symptoms and resulting impairment, even acknowledging the Veteran's reports as discussed above, the VA examiner assigned a global assessment of functioning (GAF) score of 65; GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The examiner further determined that the Veteran's psychiatric status was not significantly more severe than was the case during his December 2004 examination, at which time the Veteran's PTSD was assessed as "mild."

The Board also notes that on December 2004 VA examination, the Veteran reported "that his irritability and short temper affects him on his job and socially in his dealings with people from time to time," while at the same time reporting that his PTSD had resulted in "no lost time from work."  The Board finds such reported occupational and social impairment to most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  In this regard, the December 2004 VA examiner, in taking this history and assessing the Veteran's symptoms and impairment, assigned a GAF score of 70, representing some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See id.  Also, that VA examiner diagnosed "mild" PTSD and commented that the Veteran experienced "mild" PTSD symptoms.  

Thus, even considering the impairment noted in the December 2010 Joint Motion, the Veteran's overall functional impairment resulting from PTSD at the time of the December 2010 Board decision was not shown to be greater than the level of occupational and social impairment reflected in the criteria for a 30 percent rating under DC 9411.  Also, again, that Board decision addressed the Veteran's PTSD symptomatology and how such symptomology was "more consistent with the rating criteria for a 30 percent rating than for any higher rating."  In this regard, the Board again reiterates that those symptoms, most closely approximating the nature of those contemplated in the criteria for a 30 percent rating under DC 9411, were repeatedly assessed as "mild" on VA examination during that period.  See Vazquez-Claudio v. Shinseki, 713 F.3d at 117-18 (a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage).

Additional evidence since the time of the April 2010 Board decision, including updated VA treatment records and two VA examination reports, has been associated with the claims file.

May 2009 VA treatment records reflect that the Veteran reported PTSD and comorbid depression, with insomnia and anxiety, noting that his symptoms had interfered with his relationships with significant others, although he had been married to his third and current wife for 15 years.  See Virtual VA CAPRI, 01/20/16, p. 162.  He denied homicidal or suicidal ideations.  He noted that he was medically disabled and had not been working for one year, and that his difficulties related to chronic pain conditions were also contributing to his distress.  He reported remaining as active as possible and spending much of his time outside on his land, but experiencing significant memory impairment including getting lost when he goes into "town," even though he had lived in the same small town for many years, and forgetting the names of familiar people in his life.  He denied suicidal ideation, plan or intent, and agreed to discuss taking an antidepressant medication with his primary care physician, but he declined participating in psychotherapy.

On July 2009 follow-up neuropsychological evaluation, the Veteran reported a long standing history of PTSD in addition to worsening memory deficits, including recently getting lost while driving in his small town where he had lived for many years approximately two months before, having problems remembering the names of familiar people, and problems recalling recent events and conversations but denied procedural memory difficulties.  See Virtual VA CAPRI, 01/20/16, p. 128.  He reported decreased motivation and effort and decreased activity level, and that he tended to avoid crowds.  He overall described himself as isolated and withdrawn.  He reported that he was easily aggravated and upset, tending to demonstrate avoidance and nervousness, and also reported sadness and depression.  It was noted that the Veteran initially avoided answering the question regarding possible suicidal ideation, but upon repeated and different approaches to this question denied suicidal ideation.  He reported racing and intrusive thoughts and sleep disturbance.

On examination, the Veteran was casually dressed and adequately groomed, alert, and oriented.  His speech was fluent and spontaneous. He tended to focus on his physical limitations and, on occasions, his response was not congruent with the question actually posed and there were several inconsistencies in his report.  He demonstrated a restricted range of affect and appeared rather depressed and anxious.  On testing, the Veteran demonstrated mild to moderate impairment in his working memory, and on memory measure he demonstrated significant problems with the initial encoding of information.  He responded well to repetition and was able to learn at a high rate.  Given the Veteran's test profile, the examiner was concerned regarding the possible onset of dementia, and it was recommended that he undergo further neurological evaluation in an effort to identify any potentially reversible causes.  It was noted that, in the absence of other contributing factors, the Veteran would likely benefit from being started on medications used to treat dementia if not medically contraindicated. 

In March 2010, the Veteran reported to a VA licensed practical nurse "having problems with [his] sleep" and "having nightmares and flashbacks," and that he could "hear voices also."  On examination, he was alert and calm, his mood was pleasant, his speech was clear and relevant, he denied harm to self and others, and he was neatly and appropriately dressed.  That same day, on evaluation with a VA physician assistant, he reported some depression, no suicidal thoughts, irritability, social isolation, sleeping six hours per night with nightmares, and "hear[ing] his wife's voice."  

On January 2012 VA examination, the Veteran reported being married for 15 years but that he and his wife argued a lot.  He reported having a good relationship with and socializing with one of his neighbors who had driven him to his appointment.  He reported taking walks in his yard, watching television, and caring for his dog.  In examining the Veteran, the VA examining psychologist noted "anxiety" as the Veteran's only PTSD symptom.  In assessing what best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses, the examiner chose the statement, "A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication," rather than the more severe descriptions of occupational and social impairment as listed in the diagnostic criteria of DC 9411.  The examiner remarked that Veteran did not endorse a full set of symptoms meeting the criteria for a diagnosis of PTSD and was not being treated, that his main problems were short-term memory impairment and physical pain, and that he reported avoiding watching war movies but did not endorse other symptoms such as irritability, hypervigilance, ongoing anxiety, etc.  The examiner further remarked that, apparently the Veteran was leading a rather isolated lifestyle that enabled him to cope without treatment and also resulted in reduced symptoms severity, and that his symptoms were not such that they would interfere with his ability to maintain gainful employment both by a history of working until retirement in 2008 and by examination.  The Veteran was assigned a GAF score of 65, again, representing some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

On December 2015 VA examination, in assessing the Veteran's level of occupational and social impairment with regards to all mental diagnoses, the examiner again determined that "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  At the time, the Veteran reported having a good relationship with his wife and having three daughters with whom he did not stay in contact, and spending most of his time at home watching television and "piddling" in his shop.  It was noted that the Veteran was not being treated for a mental health condition, and had been screened for PTSD in March 2014 with negative results, and that his symptoms appeared to be mild.  

Such additional evidence described above reflects that the Veteran's PTSD has continued to be predominantly manifested by symptoms of anxiety, sleep impairment, and some depression and anger, continued to be assessed on examination as mild, resulting in some impairment in social and family relations.  The evidence, as a whole, has not more closely reflected symptoms of the nature and severity of those contemplated in rating greater than 30 percent under DC 9411, and resulting functional impairment has been shown to be no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, and rather has often reflected a lesser level of impairment.  Thus, the evidence has shown PTSD approximating the criteria for a rating no greater than 30 percent.

The Board notes the memory loss noted in May and July 2009 VA treatment records, with the Veteran reporting sometimes forgetting names of people he knew, directions he should have been familiar with, and recent events and conversations, and that on July 2009 neuropsychological testing he demonstrated mild to moderate impairment in his working memory.  Initially, the Board notes that such memory impairment was not specifically related by the neuropsychological examiner to the Veteran's PTSD, and, rather, the examiner wished to rule out dementia.  Also, the Veteran's memory was noted to have been grossly intact on subsequent objective examinations as noted in May 2009, October 2010, and June 2011 VA treatment notes.  Regardless, such reported and noted memory loss most closely approximates mild memory loss (such as forgetting names, directions, recent events), as contemplated in the criteria for a 30 percent rating for PTSD, rather than memory loss as severe as impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) as contemplated in the criteria for a 50 percent or greater rating.  

Also, again, the Board notes the Veteran's reports of social isolation, being withdrawn, and impairment in social and family relationships.  However, such impairment is adequately contemplated in the Veteran's 30 percent rating, which again contemplates social impairment although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal; in this regard, on January 2012 and December 2015 VA examinations, while such social and family problems were noted, the Veteran's PTSD was assessed as mild with only slight functional impairment.

Furthermore, while the Veteran was noted in July 2009 to have demonstrated a "restricted" range of affect, his PTSD has not been shown to be generally manifested by "flattened affect," and although he has reported some anger symptoms, such symptoms have not been shown to be of the nature or severity of those contemplated in higher ratings, or otherwise to warrant a rating in excess of 30 percent.  While "irritable behavior and angry outbursts (with little or no
provocation) typically expressed as verbal or physical aggression toward people or objects" was noted for diagnostic purposes on December 2015 VA examination, the examiner did not choose "impaired impulse control (such as unprovoked irritability with periods of violence)" as one of the Veteran's symptoms for VA rating purposes, but rather, when checking all symptoms that actively applied to his PTSD, chose only "anxiety" and "chronic sleep impairment."  Also, again, that VA examiner determined the Veteran's resulting impairment from PTSD to be the level of occupational and social impairment less than that for a 30 percent rating, and assessed the Veteran's PTSD symptoms as "mild."  

The Board notes the Veteran's vague, subjective reports one day in March 2010 of "hear[ing] voices," clarified only as "hear[ing] his wife's voice."  However, the Veteran has at no other point in the over 10 years of records at issue, asserted hearing voices, and has otherwise been determined not to have any hallucinations.  Thus, even assuming the credibility of this one-time, vague, subjective complaint, the Board does not find that it changes his disability picture as a whole so as to warrant any higher rating than that currently assigned.  

Also, the Veteran's representative, in October 2011, May 2012, and January 2016 letters, in addition to making arguments regarding matters addressed by the Board above, made several other assertions on the Veteran's behalf.  She noted that in July 2009, although he denied suicidal ideation at the time of the evaluation, the Veteran was noted to have been initially quite reluctant to answer the examiner's question in this area.  The Board notes this but that both here, and repeatedly in the more than 10 years of records at issue, the Veteran has denied suicidal ideation, and suicidal ideation has not been shown to be a symptom of his PTSD.  Also, the Veteran's representative argued that the January 2012 VA examiner incorrectly determined that the Veteran did not receive treatment for his PTSD, when he had received treatment in connection with his PTSD in May and July 2009.  However, while the Veteran had reported PTSD symptoms on May 2009 VA primary care behavioral health initial evaluation, and was given a neuropsychology examination in connection with concerns regarding memory loss complaints, and while he reportedly agreed to discuss taking an antidepressant medication with his primary care physician in May 2009, it was noted that he declined participating in psychotherapy, and the record does not reflect actual psychiatric or mental health treatment at the time of the January 2012 VA examination or for the years preceding it.  In this regard, during his December 2009 Board hearing, the Veteran testified that he had not sought treatment for his PTSD in over half a year.  Furthermore, the Veteran's representative asserted that the Veteran had not worked since 2008, mostly because of his back but also due to his PTSD symptoms.  However, it has not been noted by any medical professional, or asserted by the Veteran himself, that he had to stop working or has not been able to work due to his PTSD; rather, the record has consistently reflected, and the Veteran has consistently asserted, that his physical disabilities have prevented him from working.  

Thus, an initial rating in excess of 30 percent for PTSD is not warranted in this case, and no staged rating of the disability is appropriate.  Accordingly, the Veteran's increased rating claim must be denied.  As a preponderance of the evidence is against any higher rating, the benefit-of-the-doubt rule is not applicable. 

B.  Chronic low back disorder

The Veteran's lumbar spine degenerative disc disease is currently rated under DC 5237, and is thus rated under the criteria for lumbosacral or cervical strain.  His disability is therefore rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Also, DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent and that moderate incomplete paralysis is rated as 20 percent.  Moderately severe incomplete paralysis is rated as 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated as 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Given the evidence of record, the Board finds that an initial rating in excess of 20 percent for chronic low back disorder prior to March 6, 2014, is not warranted; a rating of 40 percent, but no greater, for chronic low back disorder is warranted beginning March 6, 2014; and a separate rating of 10 percent, but no greater, is warranted for left leg radiculopathy.

In its April 2010 decision, the Board discussed the factual background and evidence of record regarding the Veteran's chronic low back disorder claim up to that point, including December 2004 and May 2009 VA examination reports.  That portion of the decision is hereby incorporated by reference.  

Based on that evidence, the Board determined that "a higher 40 percent rating is not warranted."  The Board found that the record did not reflect "that the Veteran's flexion of the lumbar spine was limited to 30 degrees or less," as "in both the December 2004 and May 2009 VA examinations, flexion was measured to 60 degrees, and the combined range of motion of the thoracolumbar spine was 175 degrees and 105 degrees, respectively," and neither "favorable ankylosis of the entire thoracolumbar spine" nor "incapacitating episodes requiring bed rest prescribed by a physician" had been shown.  In doing so, the Board noted that, "[a]fter examining the Veteran and considering his complaints, the December 2004 VA examiner noted increased pain with mild fatigue, weakness, and lack of endurance," and that "the May 2009 VA examiner explained that repetition caused increased weakness, fatigability, instability, and guarding and an additional 10 degrees loss in range of motion."  The Board therefore concluded that, "even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion greater than 30 degrees of forward flexion," and that "the current 20 percent rating assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance, and an increased rating based solely on pain is not warranted."

The Board also notes that, as reflected in March and June 2005 VA treatment records, the Veteran complained of low back and left leg pain and numbness; in June 2005, diagnoses of the Veteran's leg problems included radiculopathy.

In the December 2010 Joint Motion, the parties determined that, regarding the December 2004 and May 2009 VA examination reports, "[a]lthough the examiners did address the issue of pain as it pertains to limitation of motion, the parties agree that neither examiner stated, in terms of degrees, how limiting [the Veteran's] motion is due to pain such that the Board could properly apply the diagnostic code criteria."  The parties thus concluded "that remand is warranted in order for the
Board to provide [the Veteran] with a new and adequate VA examination." 

The Veteran has since been provided VA examinations of his back disorder in January 2012 and December 2015.  

On January 2012 VA examination, the Veteran reported being able to drive short distances, sit only 15 minutes, stand 5 minutes, walk 10 minutes, and climb only one step at a time.  He had a cane.  On examination, flexion was to 80 degrees, and he could perform repetitive activity, but with more spasm noted.  After repetitive activity, lumbar spinal flexion was limited by 20 degrees because of pain and spasm.  No evidence of sciatica was found.  Lower extremity examination revealed normal muscle bulk and tone, with bony swelling noted in the middle of the left thigh and severe spasm in his left knee.  Hip movements were normal with normal power.  Left knee flexion and extension were slightly weak at 4/5 limited due to knee spasm, ankle movements were full, and sensation is grossly intact.  The Veteran was assessed with chronic low back pain due to moderate degenerative joint disease with no evidence of sciatica, spasm on repetitive activity.

In June and July 2012, the Veteran reported left leg weakness.  On examination with a VA neurologist, motor function was 4/5 in left leg, and sensation was slightly reduced.  The neurologist's impression was that the Veteran had had clinical findings of myelopathy, likely at the lower thoracic region.  See Virtual VA CAPRI, 01/20/16, pp. 52-53.

On March 6, 2014, the Veteran was seen for complaints of chronic back pain, which he stated was worsening; the assessment was back pain, worsening.  He reiterated these complaints in June 2014.  See Virtual VA CAPRI, 01/20/16, p. 146.

On December 2015 VA examination, the Veteran's diagnoses were degenerative arthritis of the spine, spondylolisthesis, and degenerative disc disease.  At that time, the Veteran reported that his back pain had progressively worsened over time and over last few years had become severe and constant with ongoing restriction in motion.  He stated that he normally used a walker or cane to get around.  It was noted that the Veteran had had injury to his left lower extremity (fractured femur) that had led to some weakness, and also had diabetes mellitus with advanced diabetic peripheral neuropathy.  It was noted that he developed a foot drop on the left in 2005 which was attributed to his leg trauma by podiatry in 2005, and that he was seen by neurology in 2012 for evaluation of his left lower extremity weakness with question as to whether his symptoms were due to myelopathy from his service-connected lumbar spine condition.  The examiner stated that, with the overlapping diabetic peripheral neuropathy, it was not possible to distinguish on symptoms if his lower left extremity issues were due to his diabetic peripheral neuropathy or lumbar radiculopathy.

On range of motion testing, forward flexion was to 45 degrees, and it was noted that pain would significantly limit functional ability with repeated use over a period of time with flexion limited to 30 degrees.  Repetitive motion was not tested because baseline motion was too restricted, and for safety reasons as the Veteran had lower left extremity weakness, making him a fall risk to perform repetitive motion testing.  There was marked lumbar paraspinal muscle spasm/tenderness with loss of lumbar lordosis due to muscle spasm.  The Veteran had normal muscle strength testing of the lower right extremity and 4/5 strength in left hip flexion, knee extensions, and ankle plantar flexion, and 3/5 strength in ankle dorsiflexion and great toe extension.  There was no muscle atrophy.  Thigh and knee sensation was normal bilaterally, and lower leg, ankle, foot and toes sensation were decreased bilaterally.  Reflexes were normal in the right knee and ankle and hyperactive without clonus in the left.  

In light of the above, the Board finds that an initial rating in excess of 20 percent for chronic low back disorder prior to March 6, 2014, is not warranted, but that a rating of 40 percent, but no greater, for chronic low back disorder is warranted beginning March 6, 2014.  Prior to March 6, 2014, as reflected in the January 2012 VA examination, the Veteran demonstrated flexion limited to 80 degrees, and limited by 20 degrees because of pain and spasm after repetitive activity; while it is unclear whether the 20 degrees was additional limitation or total limitation, the examination report nonetheless reflects limitation to no less than 60 degrees of flexion due to pain.  Even considering the Veteran's limitation due to pain, such disability does not more closely reflect either flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

There is no evidence during this period that contradicts the January 2012 VA examination findings or otherwise indicates that the Veteran's back disorder was more severe than that examination report reflects.  Therefore, a rating in excess of 20 percent prior to March 6, 2014, is not warranted.  

On March 6, 2014, worsening of the Veteran's chronic back pain was noted, and was again noted in June 2014.  The December 2015 VA examination results reflect substantial, additional restriction of motion from previous testing, with forward flexion to 45 degrees, and that pain noted to significantly limit functional ability with repeated use over a period of time with flexion limited to 30 degrees.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such disability approximates flexion of the thoracolumbar spine limited to 30 degrees or less.  Furthermore, given the Veteran's complaints of worsening back pain beginning March 6, 2014, and resolving reasonable doubt in his favor, the Board finds that such limitation has been shown to have begun as of that date; in this regard, the Board notes the Veteran's representative's assertion in a January 2016 statement that "the evidence of record demonstrates a significant worsening of the Veteran's service-connected back disorder" in the December 2015 examination results as compared to the January 2012 results.  Thus, beginning March 6, 2014, the Veteran's back disorder warrants a 40 percent rating.

At no point has the Veteran's low back disorder approximated disability as severe as unfavorable ankylosis of the spine.  Also, the record has not reflected periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician.  Thus, a rating greater than 40 percent for the Veteran's low back disorder has never been warranted, and no rating over 20 percent under DC 5243 prior to March 6, 2014, is warranted.

Also, a separate rating of 10 percent, but no greater, is warranted for left leg radiculopathy.  The evidence of whether the Veteran has such left leg radiculopathy is conflicting.  He was found not to have had such radiculopathy on VA examinations prior to December 2015, including in January 2012 where he was noted to have had no evidence of sciatica.  Furthermore, he has an extensive history of unrelated left lower extremity problems including significant residuals of a left femur fracture and advanced diabetic peripheral neuropathy; in this regard, the Veteran is currently service-connected and separately rated for traumatic arthritis of the left foot.  However, as noted, the Veteran complained of left leg pain and numbness in March and June 2005 and radiculopathy was assessed, and myopathy was assessed in July 2012.  Furthermore, while the December 2015 VA examiner noted that left lower extremity and foot problems, such as foot drop, had been medically attributed to the Veteran's left leg fracture, it was noted that it was not possible to distinguish on symptoms whether his lower left extremity issues were due to his diabetic peripheral neuropathy or lumbar radiculopathy.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Such left lower extremity symptoms have been shown to be slightly reduced sensation and motor function of the left leg, with motor function and strength noted at times to be 4/5.  Given these findings, the Board finds that the Veteran's left lower extremity radiculopathy approximates "mild," rather than "moderate" or greater incomplete paralysis of the sciatic nerve.  Thus, resolving reasonable doubt, in the Veteran's favor, the Board finds that a separate rating of 10 percent, but no greater, for left lower extremity radiculopathy is warranted.  

Thus, an initial rating in excess of 20 percent for chronic low back disorder prior to March 6, 2014, is not warranted; a rating of 40 percent, but no greater, for chronic low back disorder is warranted beginning March 6, 2014; and a separate rating of 10 percent, but no greater, is warranted for left leg radiculopathy.  No further staged rating of any disability is appropriate.  As a preponderance of the evidence is against any higher rating, the benefit-of-the-doubt rule is not applicable to that extent. 

C.  Extraschedular consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, for reasons discussed in detail above, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Again, his PTSD has been manifested by symptoms of anxiety, sleep impairment, and some depression and anger, assessed on examination as mild, resulting in no greater occupational and social impairment than that with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  His low back disorder, manifested by limited motion and pain and resulting in difficulty sitting, standing, walking, and performing other functions involving the back, prior to March 6, 2014, approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and beginning March 6, 2014, has approximated flexion of the thoracolumbar spine limited to 30 degrees or less.  His left lower extremity radiculopathy symptoms, with slightly reduced sensation and motor function and strength of the left leg, are contemplated in the criteria for mild incomplete paralysis of the sciatic nerve.  Under these circumstances, even considering the combined effect of the Veteran's service-connected disabilities, they have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

D.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran's service-connected disabilities are COPD, rated 10 percent prior to April 20, 2012, and 60 percent thereafter; PTSD, rated 30 percent; chronic low back disorder, rated 20 percent prior to March 6, 2014, and 40 percent thereafter; left leg radiculopathy, rated 10 percent; status post open reduction and internal fixation of ulnar fracture of the right wrist, rated 10 percent; left foot traumatic arthritis, rated 10 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated noncompensable.  His combined rating for compensation is 70 percent prior to April 20, 2012, 80 percent from April 20, 2012, to March 6, 2014, and 90 percent thereafter.  He has thus met the schedular requirements for a TDIU as of April 20, 2012.

As reflected in his October 2008 claim, the Veteran asserts that he is unemployable due to his service-connected chronic low back disorder.  As reflected in a statement on December 2015 VA examination and numerous times in the record, the Veteran asserts that he last worked in 2008, when he had to stop as he could no longer go up and down ladders and could not perform manual tasks required for his work position.  

In his October 2008 claim, the Veteran asserted that his most recent employment had been as a city waste water worker from October 1987 to June 2008.  The Veteran's former supervisor submitted an October 2008 letter asserting that, after the Veteran came back from duty in 2005, he witnessed a progressive decline in the Veteran's health with increasing back problems.  The supervisor asserted that the Veteran was constantly hurting his back or was in so much pain that it was hard for him to complete his work on time or at all, that the Veteran also had a growing problem with his legs, and that he was having a hard time being able to stand for long periods of time and being stable, which worried the supervisor because the Veteran had to work in high places.  According to the supervisor, because of this, he felt that the Veteran needed to retire for health and safety reasons.  The Veteran's supervisor also submitted January and February 2009 statements indicating that the Veteran was employed as a full-time Waste Water Plant Operator from September 1987 to May 2008, that he was given concessions at work for health problems and safety reasons, and that the Veteran retired due to decline in health.  

In a March 2014, the Veteran reported having completed high school and three years of college, and to have had education and training in law enforcement, fire science, and waste water.  

In December 2015, a VA physician, after reviewing the record and examining the Veteran, was requested to comment on the effect of the Veteran's service-connected disabilities on his ability to function in an occupational environment and describe any identified functional limitations.  The examiner noted that the Veteran's service-connected disabilities prevented him from moderate or heavy lifting, repetitive bending or twisting at the waist, or moderate or heavy strenuous exertion, and that the Veteran should not walk without an assistive device.  The examiner opined, however, that none of his service-connected conditions impaired his ability to perform sedentary activities or obtain/maintain substantially gainful employment in sedentary work positions.

Thus, the record reflects that, prior to his retirement in 2008, the Veteran had worked as a Waste Water Plant Operator for 20 years until he was no longer able to perform the physical duties of the position and had to retire from it in part due to his low back disability.  While the Veteran has been assessed as able to perform sedentary work despite his service-connected disabilities, given his education and occupational experience, the record reflects that any substantially gainful occupation for which the Veteran would be qualified and would be able to secure or follow would require some significant degree of physical labor, which he would likely be prevented from performing due to his physical limitations resulting from his service-connected disabilities, including his chronic low back disorder and left leg radiculopathy.  Therefore, resolving reasonable doubt in the Veteran's favor, as of the April 20, 2012, date that the Veteran met the schedular requirements for a TDIU, the Board finds that he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, a TDIU is warranted as of April 20, 2012.



ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

An initial rating in excess of 20 percent for chronic low back disorder prior to March 6, 2014, is denied.

A rating of 40 percent, but no greater, for chronic low back disorder beginning March 6, 2014, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A separate rating of 10 percent, but no greater, for left leg radiculopathy is granted, subject to the laws and regulations controlling the award of monetary benefits.

A TDIU is granted beginning April 20, 2012, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As reflected in his October 2008 claim for a TDIU, the Veteran asserts that he is unemployable due to his service-connected chronic low back disorder since he retired from being a city waste water worker in June 2008.  The Veteran's former supervisor submitted an October 2008 letter asserting that, beginning in 2005, the Veteran's back problems increased, that it was hard for him to complete his work due to his back problems, that the supervisor worried because the Veteran had to work in high places, and that because of these problems the Veteran retired.  In March 2014, the Veteran reported having completed high school and three years of college, and to have had education and training in law enforcement, fire science, and waste water.  As noted above, prior to April 20, 2012, the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

Under these circumstances, the matter of a TDIU prior to April 20, 2012, should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer of the matter of a TDIU prior to April 20, 2012, to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

2.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


